CorRigan, J.,
dissenting. It is my conclusion that the decision of the Board of Tax Appeals is reasonable and lawful and should be affirmed. The question they decided seems to be free of complication, i. e.: Were the taxpayers engaged in processing, as that term is used in R. C. 5739.-01(E)(2) and in R. C. 5739.01(S), in their business of *212cleaning, grading and packaging eggs for sale to retailers f
R. C. 5739.01 (S) reads:
“ ‘Manufacturing’ or ‘processing’ means the transformation or conversion of material or things into a different state or form from that in which they originally existed and * * # includes the adjuncts used during and in, and necessary to carry on and continue, production to complete a product at the same location after such transforming or converting has commenced.”
The word “state,” in one common sense, means “a mode or condition of being.” Webster’s Third New International Dictionary. The taxpayers buy the eggs at farms and transport them to their plant at Delphos, where the eggs are washed in an aqueous solution of soap, water softener, salt, chlorine and defoamer. A coating of mineral oil is then applied to each egg to replace a natural oil removed in the washing process. This process, therefore, transforms the dirty, unsanitary eggs into a state of cleanliness, to be maintained by prompt packaging. Such a method is explicitly “processing” under R. 0. 5739.01(S). The decision of the Board of Tax Appeals should be affirmed.
P. Beown, J., concurs in the foregoing dissenting opinion.